Order entered November 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00603-CV

                     JASVINDER JASSY TOOR, Appellant

                                          V.

                ALAUNA KAYE HOLLINGSWORTH, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-06969

                                       ORDER

      Before the Court is appellant’s November 10, 2022 first unopposed motion

for extension of time to file her brief. Appellant seeks a forty-five day extension

explaining, in part, that she is seeking legal representation.

      We GRANT the motion and ORDER the brief be filed no later than

December 28, 2022.

                                               /s/    KEN MOLBERG
                                                      JUSTICE